NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                     IN THE
                ARIZONA COURT OF APPEALS
                                 DIVISION ONE


           DANIELLE SAHLIN (f/n/a HARTFIELD), Petitioner

                                        v.

    THE HONORABLE ELAINE FRIDLUND-HORNE, Judge of the
SUPERIOR COURT OF THE STATE OF ARIZONA, in and for the County
               of COCONINO, Respondent Judge,

                SCOTT J. HARTFIELD, Real Party in Interest.

                             No. 1 CA-SA 14-0066
                             FILED 05-27-2014


 Petition for Special Action from the Superior Court in Coconino County
                             No. DO 2008-0621
               The Honorable Elaine Fridlund-Horne, Judge

            JURISDICTION ACCEPTED; RELIEF GRANTED


                                     COUNSEL

Harris & Winger, Flagstaff
By Chad Joshua Winger
Counsel for Petitioner

Antol & Hance PC, Flagstaff
By Jonathon Kircher
Counsel for Real Party in Interest
          SAHLIN v. HON. FRIDLUND-HORNE/HARTFIELD
                      Decision of the Court



                           DECISION ORDER

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Maurice Portley joined.


G O U L D, Judge:

¶1            Petitioner Danielle Sahlin (“Mother”) seeks special action
relief from the trial court’s order granting Respondent/Real Party in
Interest Scott J. Hartfield’s (“Father”) request for a hearing to modify
legal-decision making authority and parenting time. For the reasons
discussed below, we accept jurisdiction and grant relief.

¶2           Father and Mother have one child in common. The parties
were divorced on April 3, 2009. In the decree, Mother was awarded sole
legal and physical custody of the child, and Father was awarded
parenting time.

¶3            On October 8, 2013, Father filed a verified Petition to Modify
Legal-Decision Making; Petition for Modification of Child Support;
Motion for Contempt and Order to Show Cause (hereinafter “Petition to
Modify”). Mother filed an objection to Father’s petition, a detailed
affidavit in opposition, and a Request for Order Denying Legal Decision
Making Hearing on December 12, 2013. Mother also filed a Request for
Findings of Fact and Conclusions of Law re: Petitioner’s Request to Deny
Hearing on Modification Petition on December 17, 2013.

¶4           On March 5, 2014, the trial court granted Father’s request for
a hearing on his Petition to Modify. The court based its order on the
following finding of fact: “It has been over four (4) years since parenting
time has been reviewed in this matter.”

¶5             After the court issued its order, Mother filed her current
petition for special action relief on April 22, 2014.

¶6             In her petition, Mother argues that the trial court abused its
discretion by granting Father’s request for a custody modification hearing.
Mother contends that based on the sole finding by the trial court, Father
failed to establish “adequate cause” for the hearing as required by Arizona
Revised Statutes (“A.R.S.”) section 25-411(L).



                                     2
          SAHLIN v. HON. FRIDLUND-HORNE/HARTFIELD
                      Decision of the Court

¶7            We have jurisdiction because Mother has no adequate
remedy on appeal. Ariz. R. P. Spec. Act. 1(a). Arizona Revised Statute
§ 25-411 is a procedural statute; as a result, any errors in the preliminary
procedures required by the statute “must be addressed prior to a
resolution on the merits” at a custody modification hearing. In re Marriage
of Dorman, 198 Ariz. 298, 302, ¶ 11, 9 P.3d 329, 333 (App. 2000); see Richards
v. Superior Court, 22 Ariz.App. 66, 68, 523 P.2d 117, 119 (1974) (granting
special action relief from denial of motion to quash based on failure to
comply with former § 25–339).

¶8             We review a trial court’s decision regarding the modification
of child custody for an abuse of discretion. Pridgeon v. Superior Court, 134
Ariz. 177, 179, 655 P.2d 1, 3 (1982). Pursuant to § 25-411(L), a court “shall
deny” a petition to modify custody unless it determines there is adequate
cause to have a hearing. A.R.S. § 25-411(L). In determining whether there
is adequate cause, “the court must first determine whether there has been
a change in circumstances materially affecting the child’s welfare.”
Christopher K. v. Markaa S., 233 Ariz. 297, 300, ¶ 15, 311 P.3d 1110, 1113
(App. 2013); see Pridgeon, 134 Ariz. at 179, 655 P. 2d at 3. “If the court finds
such a change in circumstances, it must then determine whether a change
in custody would be in the child’s best interests.” Christopher K., 233 Ariz.
at 300, ¶ 15, 311 P.3d at 1113; see Pridgeon, 134 Ariz. at 179, 655 P. 2d at 3.

¶9             When a party requests findings of fact and conclusions of
law, the trial court is required to “set forth all facts necessary to resolve
disputed issues so that [the appellate court] may examine and
comprehend the basis for the trial court’s rulings.” Kelsey v. Kelsey, 186
Ariz. 49, 50-51, 918 P.2d 1067, 1068-69 (App. 1996).1 “If the trial court’s
basis for a conclusion is unclear, this Court may not affirm simply because
we may find some possible basis for that conclusion in the record.” Id. at
51. Rather, when Rule 52(a) has been invoked, “[i]t must be clear [from
the findings] how the court actually did arrive at its conclusions.” Id.
(internal citations omitted).

¶10           Mother argues that the trial court erred in basing its decision
solely on the fact that four years had passed since the issue of parenting
time had been reviewed. We agree.

1     Kelsey is based on a party’s request for findings of fact and
conclusions of law pursuant to Arizona Rule of Civil Procedure 52(a),
which is identical to Arizona Rule of Family Law Procedure 82(a). Kelsey,
186 Ariz. at 50-51, 918 P.2d at 1068-69.



                                       3
          SAHLIN v. HON. FRIDLUND-HORNE/HARTFIELD
                      Decision of the Court

¶11             The trial court’s finding, standing alone and without further
clarification, is insufficient to establish adequate cause under A.R.S. § 25-
411(L). The trial court’s order does not identify the specific change(s) in
the child’s circumstances that are materially affecting the child’s welfare
such that a modification hearing is warranted.

¶12            IT IS ORDERED accepting jurisdiction of Mother’s petition
for special action.

¶13          IT IS ORDERED granting relief by remanding this matter to
the trial court to make further findings regarding whether, based on
further review of the verified petition and exhibits thereto, as well as
Mother’s objections and affidavit, Father has alleged sufficient facts to
hold an evidentiary hearing pursuant to A.R.S. § 25-411(L).2




                                    :gsh




2     Based on our decision, in our discretion we do not reach the
remaining issues raised by Mother in her petition.



                                     4